Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 11-14, 17, 19, 21-24, 27, 29, 32-35, 38, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant submitted NPL titled “Inter-system and inter-RAT mobility for LTE Connected to 5GC” (Ericsson) in view of Applicant submitted NPL titled “NR RRCConnectionReconfiguration procedure and signaling baseline (Ericcson2).
Note that Ericsson (see in particular paragraph 3.1 at page 3, lines 1-4) namely discloses that "...the basic principle for these handovers are already captured in TR 38.804 section 10.2...." thereby directly citing section 10.2 of applicant submitted NPL which is the 3GPP Technical Report, TR, 38.804 (3GPP). 
Therefore, since document Ericsson refers directly to document 3GPP as providing more detailed information on certain features, the teaching of document 3GPP is to be regarded as incorporated into the document Ericsson.
As to claim 33, Ericsson teaches a network node for inter-Radio Access Technology (RAT) handover comprising: 
at least one processing circuitry; and at least one storage that stores processor-executable instructions (see in particular document D1 paragraph 2 and the Figure at page 2 showing an evolved Node B, eNB, which is considered a network node, capable of connecting both to the Evolved Packet Core, EPC, over the S1 interface and to the 5G Core, 5GC, over the NG interface, and a gNB, which is considered a second network node capable of connecting to the 5G Core, 5GC, over the NG interface; see also paragraph3.1 document D1 disclosing that a User Equipment, UE, connected to the 5GC can perform an intra-system and inter-RAT handover between an eNB generating a LTE cell and a gNB generating a NR cell. Moreover paragraph 3.1 of document D1 also discloses that an intra-system and inter-RAT handover is based on the existing 3GPP procedures captured in paragraph 10.2 of document D2 which is the 3GPP TR 38.804), when executed by the processing circuitry, causes a network node to: 
prepare a reconfiguration message based on characteristics of the network node that are inter-RAT and intra-system to a second network node (see in particular paragraph 3.1 document D1 disclosing that a User Equipment, UE, connected to the 5GC can perform an intra-system and inter- RAT handover between an eNB generating a LTE cell and a gNB generating a NR cell. Moreover paragraph 3.1 of document D1 also discloses that an intra-system and inter-RAT handover is based on the existing 3GPP procedures captured in paragraph 10.2 of document D2 which is the 3GPP TR 38.804; see also Figure 10.2-1 of document D2 showing the transmission of the HO Command from the eNB, that is considered a network node, to the gNB, that is considered a second network node, where said HO Command is considered a reconfiguration message because it includes the RRC Configuration Information Element, IE, with the Data Radio Bearer, DRB, to be setup as shown in Figure 10.2-1 of document D2; see also page 37, lines 10-13, of document D2 disclosing that the eNB, that is considered a network node, receives the UE NG-C context information from the gNB, that is considered a second network node, and, based on the received UE NG-C context information, said eNB configures the UE by means of the transmission, via the gNB, of the NR RRC message shown in Figure 10.2-1 of document D2, and comprising a LTE HO Command with the RRC Configuration Information Element, IE, with the Data Radio Bearer, DRB, to be setup. Therefore the UE receives a NR RRC message, compliant with the NR RRC protocol of the gNB, that is considered a second network node, where said NR RRC message comprises a LTE HO Command compliant with the LTE RRC protocol of the eNB, that is considered a network node, so that the NR RRC message is considered to be based on characteristics of the network node that are inter-RAT and intra-system to a second network node), 
wherein the reconfiguration message comprises configuration for a user equipment (see in particular Figure 10.2-1 of document D2 showing the transmission, from the gNB, that is considered a source network node, to the UE, of the NR RRC message comprising a LTE HO Command with the RRC Configuration Information Element, IE, with the Data Radio Bearer, DRB, to be setup where said DRB to be setup are considered configuration for a user equipment); and 
send, to the second network node, the reconfiguration message for forwarding the reconfiguration message to the user equipment (see in particular Figure 10.2-1 of document D2 showing the transmission, from the eNB, that is considered a network node, to the gNB, that is considered a second network node, of the HO Command message that is considered a reconfiguration message because it includes the RRC Configuration Information Element, IE, with the Data Radio Bearer, DRB, to be setup; see also Figure 10.2-1 of document D2 showing the transmission, from the gNB, that is considered a second network node, to the UE, of the NR RRC message comprising a LTE HO Command with the RRC Configuration Information Element, IE, with the Data Radio Bearer, DRB, to be setup, so that said gNB forwards the HO Command, previously received from the eNB, where said HO Command is considered a reconfiguration message because it includes the RRC Configuration Information Element, IE, with the Data Radio Bearer, DRB, to be setup).
What is lacking from Ericsson is wherein the reconfiguration message comprises configuration for reconfiguring lower layer at a user equipment.
In analogous art, Ericsson2 teaches (see paragraph 2.1) discloses that, by means of the pdcp-Reestablish IE included in the Radio Bearer IE, the UE can be configured to re-establish the PDCP entities while, by means of the mobility Control Info IE included in the Cell Group Config IE, the UE can be configured to reset the MAC and RLC lower layer protocols. 
It would have been obvious to apply this teaching into Ericsson to solve the problem of reducing unnecessary configurations and service interruptions during a handover procedure.
As to claim 1, the user equipment cited in the rejection of claim 33 performs all of the steps recited in the method of claim 1.
As to claim 12, the network node cited in the rejection of claim 33 performs all of the steps recited in the method of claim 1.
As to claim 22, the user equipment cited in the rejection of claim 33 performs all of the functions recited in the user equipment of claim 1.
As to claims 2, 13, 23 and 34, Ericsson further teaches Ericsson further teaches wherein the network node is New Radio (NR), and the second network node is Long Term Evolution (LTE) connected to 5G Core Network (5GC) (see Ericsson figure 1 and 3GPP paragraph 10.2 and figure 10.2-1).
As to claims 3, 14, 24 and 35, Ericsson further teaches wherein the network node is LTE connected to 5GC, and the target node is NR (see Ericsson figure 1 and 3GPP paragraph 10.2 and figure 10.2-1).
As to claims 6, 17, 27 and 38, Ericsson2 further teaches wherein the reconfiguration message comprises an intra system security container used to configure security configuration (see Ericsson2, page 3, lines 2 and 22-3, concerning security parameters contained in the NR RRC Connection Reconfiguration message).
It would have been obvious to apply this teaching into Ericsson to solve the problem of reducing unnecessary configurations and service interruptions during a handover procedure.
As to claims 8 and 29, Ericsson2 further teaches wherein keeping the configuration for the at least one upper layer comprises maintaining protocol state and configuration for at least one of Service Data Adaptation Protocol (SDAP) and Packet Data Convergence Protocol (PDCP) (see Ericsson2, paragraphs 1 and 2.1).
It would have been obvious to apply this teaching into Ericsson to solve the problem of reducing unnecessary configurations and service interruptions during a handover procedure.
As to claims 11 and 32, Ericsson2 further teaches wherein keeping the configuration for the at least one upper layer comprises maintaining a portion of configurations and modifying a remaining portion of configurations (see Ericsson2, paragraphs 1 and 2.1).
It would have been obvious to apply this teaching into Ericsson to solve the problem of reducing unnecessary configurations and service interruptions during a handover procedure.
As to claims 19 and 40, Ericsson2 further teaches wherein the reconfiguration message further indicates keeping protocol state and configuration for at least one upper layer (see Ericsson2, paragraphs 1 and 2.1).
It would have been obvious to apply this teaching into Ericsson to solve the problem of reducing unnecessary configurations and service interruptions during a handover procedure.
As to claims 21 and 42, Ericsson further teaches, wherein the reconfiguration message further comprises configurations for at least one upper layer, wherein the configurations for the at least one upper layer is for maintaining a portion of configurations and modifying a remaining portion of configurations (see Ericsson2, paragraphs 1 and 2.1).
It would have been obvious to apply this teaching into Ericsson to solve the problem of reducing unnecessary configurations and service interruptions during a handover procedure.
Claims 9-10 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Ericcson2 as applied to claims 1 and 22 above, and further in view of Applicant submitted NPL titled “3rd Generation Partnership Project: Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 15) (3GPP2).
As to claims 9 and 30, Ericsson teaches wherein the first network node is LTE connected to 5GC (see Ericsson figure 1 and 3GPP paragraph 10.2 and figure 10.2-1)
3GPP2 teaches and the command is MobilityFromEUTRA Command (see 3GPP2, paragraph 5.4.3).
It would have been obvious to apply this teaching into Ericsson, so as to provide means for providing the command to the UE in an inter-RAT setting.
As to claims 10 and 31, Ericsson further teaches wherein the first network node is NR (see Ericsson figure 1 and 3GPP paragraph 10.2 and figure 10.2-1).
3GPP2 teaches and the command is MobilityFromNRCommand (see 3GPP2, paragraph 5.4.3).
It would have been obvious to apply this teaching into Ericsson, so as to provide means for providing the command to the UE in an inter-RAT setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641